McLennan, J.
(dissenting):
The defendant is engaged in operating a line of railroad which extends from Jersey City westward to and through the village of Salamanca, N. Y. About four miles west of the village there is a siding called Page’s switch, which is used in connection with the railroad. The plaintiff was the owner of a sawmill located *546about four miles from the siding, and for years had -been in the habit' ofshipping the products of the mill from said siding, anddelivering ties there for sale, to the railroad company. The New York, ■Lake Erie and Western Railroad Company at one time operated the .railroad in question. It finally passed into the hands of a receiver, .and afterwards,, but at what particular time does not appear, the ■defendant became the owner thereof, and was and is engaged in operating the same. Pursuant to an agreement with the said New .York, Lake Erie and Western Railway Company, the plaintiff delivered at the siding a large number of railroad ties. Under such arrangement the company had the right to select such ties as it wanted, and was to pay a price agreed upon therefor. Other ties-‘were- delivered for-¡shipment. After the defendant had ■ selected: such-, ties-as it desired, between 400'and 500 remained, piled in the-'rhsual way alongside the siding. So far as appeal’s, none of the ties delivered, at the switch by the plaintiff-were purchaséd by the receiver or by the defendant after they commenced operating-the road, and the defendant did no act in respect to them.
On the 5th day of September, 1897, while the ties were piled as. aforesaid, they were destroyed by fire. ' The evidence was such as-to justify the jury in finding that the defendant’s employees cut the-grass and weeds upon its right of way, which was adjacent to and about the'ties, in' a period of drought; left the same until it became so dry that it caught fire from a- spark of a passing engine, and thus conveyed the fire to the ties, causing their total destruction. Considering the season, the excessive drought, the combustible-nature of the material about the ties, and- all the other circumstances, the jury was justified in finding that the defendant was negligent ini permitting the dry grass and weeds which it had cut, and the other combustible material, to remain in close proximity to. plaintiff’s-property, where it was liable at any time to be ignited from sparks-from passing engines, and that such negligence caused the destruction of the plaintiff’s ties. (Webb v. R., W. & O. R. R. Co., 49 N. Y. 420; O'Neill v. N. Y., O. & W. R. Co., 115 id. 579; Hoffman v. King, 160 id. 618.)
In the case last cited the rule is stated in the head note as follows :- “ As even properly constructed locomotives, with the most:, approved spark arresters, will, of necessity, emit some sparks, it is. *547the duty of a railroad company, in periods of drought, to keep 'its right of way free from combustible material which is liable to be ignited from sparks so emitted; and failure so. to do constitutes negligence.”
There is no claim that the negligent acts complained of were wantonly or willfully done, which it is urged by appellant’s counsel was necessary in order to make the defendant liable therefor. That is entirely immaterial, as concededly the acts were done by employees of the defendant while engaged in the performance of duties directly within the scope of their employment. Neither is it of importance that the negligence was not gross, so called, but of some lesser degree. The question is, did the acts, under the circumstances, constitute negligence ? If it had been proven that defendant’s employees had emptied the fire box of an engine in close proximity to plaintiff’s ties and thus caused their destruction; concededly gross negligence would have béen established.' Precisely the same result happened because of the acts complained of, although less pronounced in their character, perhaps more difficult of proof, and from which, perchance, different inferences might be drawn by a jury; but if the acts constitute negligence, liability follows, unless the person chargeable therewith is relieved because of some other principle of law. ' As affecting the liability for a negligent act, we know of no distinction between gross, petty or some .other degree of negligence. The only question'to be determined in such case is, did ■ the person who is sought to be charged do or' omit to do something which a person óf ordinary care and prudence would not have done under the circumstances ? As we have seen, such acts as are here complained of have been repeatedly held by the Court of Appeals to constitute negligence on the part of railroad companies, and, therefore, a further discussion of the question cannot be useful.
For the first time in this case the question is raised upon this appeal that the plaintiff failed to prove that the ties in question were destroyed after the defendant became the owner of the railroad and while it was operating the same, and it is urged for that reason that the judgment and order appealed from should be reversed and a new trial granted. We think such defense is not now available to the defendant, because of the admissions in the pleadings, the course which was pursued by the defendant upon the trial, because the *548■question was in no manner raised either upon the trial or upon the motion for a new trial made upon, the mimites of the court, and ■because it does not in any manner'appear that the defendant was not, as matter of fact, operating the railroad at the time in question. In the complaint it is alleged, in substance, that at all the times mentioned — the date of the fire was one — the defendant was the owner of and was operating the railroad in question under the name and style of'“Erie Railroad Company.” The answer denies the allegations of the complaint, “ except that it is a domestic railroad corporation, incorporated in the state of New York in the name of Erie Railroad Company; that it is operating a line of steam railroad extending from Jersey City Westerly, and a portion of which passes through the town of Salamanca, county of Cattaraugus, and there is a switch in. its said .line of railroad in said town of Salamanca known as Page’s switch.
• “Second. Por a second answer defendant, on information and belief, alleges that the brush, logs, shavings and other inflammable ■ matter and substances on its right of way, at or near' ‘ Page’s ■ switch,’ named in the complaint, at the times therein mentioned, were placed thereon by the plaintiff herein, and were thereon and in the same condition as when the ties named in the complaint "were _ burned, at the time plaintiff deposited his railroad ties thereon,” and that he so deposited them with full knowledge of the condition, and was, therefore, guilty of contributory negligence. The answer, when fairly construed in connection with the allegations of the complaint, in effect admits that the defendant was the owner of and was operating the railroad at the time the alleged negligent acts were committed.
. Upon the trial it was proven, apparently incidentally, that the receiver was operating the railroad in .January, 1894, but it was not shown when the defendant was incorporated or when it commenced the operation of the road. It seems to have been assumed throughout the entire trial, by all parties, that the ties were burned while the defendant was operating the railroad. This is apparent from the language, used by the learned trial court in charging the. jury, to which the defendant in no manner objected. He said: “Several witnesses have testified that grass grew there in considerable abundance, of a coarse, swampy character, and "was mowed sometime dur*549ing the season of 1897 and allowed to remain where it fell; that bark, chips and leaves had accumulated; that it was a dry season of the year, and that had the defendant been in the exercise of the care and prudence that it owed to the plaintiff with respect to his property, that they would have cleaned this place up; that they would have removed these accumulations to which I have called your attention, so as to remove the danger from fire incident to a passing engine.
“ Upon the part of the defendant it is contended in this respect that you -are not justified in drawing this inference of fact from the circumstances developed in the evidence; that the defendant, anting in the capacity of a prudent and careful person, would not have been impressed that it was dangerous; tnat fire was liable to be communicated to the refuse which had been permitted to accumulate at this point near the place where these ties were stored, and that, therefore, it was not guilty of negligence in not removing this refuse.”
That the defendant had no thought upon the trial of raising the question that the ties were not burned while it owned and operated the railroad is apparent by what its learned counsel said in moving for a nonsuit at the close of plaintiff’s evidence. . The record is- as. follows: “ The defendant moved for a nonsuit upon the ground that, the plaintiff had not shown any state of affairs which warrants a. recovery for any injury, unless it was willful; in other words, that, the railroad company was under no obligation to take care of the. plaintiff’s property, except that it could not injure it wantonly or-willfully, and there has been no evidence showing that the act of the. railroad company or of its employes was wanton or willful.”
Again, upon renewing the motion for a nonsuit at the close of the: entire evidence, counsel for the defendant said : “ And the further-ground that the place the plaintiff placed the ties was such that the defendant was charged with no care or responsibility for the same, ' and that it could only be charged with-willful injury of them and that there is n.o evidence of anything of that kind.”
During the trial it was nowhere suggested that the defendant was not operating the railroad at the time the plaintiff’s ties were burned, but, as we have seen, it was assumed throughout, and was understood by the learned trial justice and by counsel as well, that the *550defendant was liable for the damages sustained, if liability existed. The case was tried and submitted upon that theory, without objection, on the part of the defendant.
There is no proof or anything to indicate that the defendant was 'not the owner of and engaged in operating the railroad in question when the plaintiff’s ties were burned: ■ It was not claimed upon the ■ argument and is not suggested in appellant’s brief that such was not in fact the case. It is only urged that formal proof of the fact was not made. Under all the circumstances it is too late to effectively raise such question for the first time on appeal. (Jordan v. McGill, 43 App. Div. 264; Flandrow v. Hammond, 148 N. Y. 129; Sterrett v. Third Nat. Bank of Buffalo, 122 id. 659.)
Assuming that the plaintiff was himself free from ..-contributory negligence, is the defendant liable for the valué of the ties destroyed through its negligence % The plaintiff was not a-trespasser in permitting the ties to remain on defendant’s right of -Way. Originally they were placed there rightfully- under an agreement with defendant’s- predecessor, for the mutual benefit of -both parties. If the ties had been destroyed by the negligent act of that company, unquestionably it would have been liable to the plaintiff for their value. Undoubtedly, as between him and the defendant, the plaintiff was a licensee at will: He could have been compelled at -any time to remove the ties, and, after notice to remove them, if-the plaintiff failed to do so within a reasonable-time, the defendant would have been relieved of all liability in respect to the property, even for its negligent acts. No such-notice was given; no objec- ’ tian was in any manner made to plaintiff’s continuing to store his ties upon defendant’s premises after it became the owner of - the railroad, precisely as he had done before. The defendant was engaged in the same business as its predecessor. Plaintiff’s custom was transferred from the old company to it.; he continued to use the siding for shipping purposes as occasion required. The defendant knew, or is presumed to have known, the situation at the siding, and by what right the plaintiff permitted' his property to remain upon its right of way. Under those circumstances, the plaintiff had the right to assume that the ties were allowed to ' remain by the defendant by virtue of the agreement" with the :- old company, and that the defendant had, in fact, assented to, or *551adopted it; had a right to assume that the ties were allowed to remain because of the agreement under which they were originally placed upon the railroad premises. Under such circumstances, it cannot be possible that the defendant had a right to negligently destroy the plaintiff’s property without incurring any liability therefor. If a person should build a dwelling house or other structure upon the right of way of a railroad company, with its permission and for the mutual benefit of both parties, and under such circumstances that the company would be liable for any damages done thereto through its negligence, could its successor, without at least giving notice to the owner to remove such structure, negligently destroy the same with impunity ? We think the proposition is absurd, and is not supported either by reason or authority. The defendant became the licensor and occupied precisely the same position in respect to the ties as its predecessor did. The jury was justified in finding, as it apparently did find under the charge of the learned trial justice, that the ties were delivered at the siding by the plaintiff for shipment or sale under an agreement with thé predecessor company, and if so the defendant by its silence or acquiescence became charged with the same duty in respect to the plaintiff’s property as rested upon the old company.
. It is urged that the evidence conclusively establishes contributory negligence on the. part of the plaintiff, and that, therefore, he was not entitled to recover, The evidence does show that the place where the plaintiff piled his ties some two or three years before they were burned was low and marshy ground; was grown up with swale' grass and weeds, and was covered with other combustible refuse to a considerable extent, and it appears without contradiction that at the time the ties were placed upon the right of way of the predecessor company the plaintiff was quite as conversant with, the situation as it was. He knew the character of the soil; about the rubbish that had accumulated, and all the conditions as they then existed, and if the fire. had resulted solely by reason of such conditions the plaintiff could not have recovered ; but there is evidence tending to show that the fire resulted because'of the dry grass’and weeds which the defendant’s employees had cut and left scattered upon its right of way- and about the ties of the .plaintiff,, and .there is no evidence that the plaintiff knew of that condition, or of such *552acts on the part of the defendant. The plaintiff had a right to assume that the- defendant, -during a period of excessive drought, would, not cut' the weeds and grass upon its right Of way,and -allow the same, to remain scattered and in such manner that the almost, inevitable result would' be the igniting of the samé by sparks from, its passing engines. At all events, wé think the question of plaint-tiff’s contributory negligence Was, under all the circumstances^ one-of. fact for the jury.; and that its finding in-that regard ought not- to-be disturbed. The rule upon this proposition, which is supported, by abundant authority, is stated in the head nóte in Stackus v. N. Y. C. & H. R. R. R. Co. (79 N. Y. 464): “ In an action for negligence, to justify a nonsuit On .the ground-of contributory' negligence, the undisputed facts must show the omission -or commission of" some act which the law adjudges negligence. The negligence must-appear so clearly that no construction of the evidence or inference-drawn, from the facts will warrant a: contrary conclusion.”
It follows that the judgment and order appealed from should he . affirmed, with costs.
Judgment and order reversed and new trial ordered, with costs to-the appellant to abide the event,, upon questions of law, the facts, having -been examined and no error found therein.